ROBERTSON, Presiding Judge.
This case concerns post-divorce litigation.
After an ore tenus proceeding, the trial court granted the wife’s motion for relief from judgment pursuant to Alabama Rules of Civil Procedure 60(b)(3) and 60(b)(6). The trial court specifically found that the relief from judgment was predicated upon the fraud, misrepresentation, or other misconduct of the husband.
The trial court also granted the wife’s motion for a finding of contempt. It entered a judgment in favor of the wife in the sum of $1500 and found the husband to be in contempt. The husband appeals.
Although not readily apparent from the husband’s brief, it appears that he first contends that the trial court erred in granting the wife’s motion for relief from judgment. However, he only cites two cases, neither of which has anything to do with the trial court’s order. The husband cites the law concerning newly discovered evidence, and, as noted above, the trial court granted the wife’s motion based on A.R. Civ.P. 60(b)(3) (fraud).
In view of the above, we have no alternative but to affirm the trial court’s order granting the A.R.Civ.P. 60(b) relief. Alabama Rules of Appellate Procedure 28.
The husband also contends that the trial court erred in finding him in contempt of court. He argues that there is no credible evidence to support its findings.
As authority for his argument, the husband cites Alabama’s enactment of the Uniform Commercial Code, Ala.Code 1975, § 7-2-313. However, after a review of this section, we do not see how it applies in the instant case. Here, the trial court heard the evidence before it and concluded that the husband did not make an arm’s length sale when he sold a trailer for less than its reasonable value. The record clearly supports such a conclusion. This is further supported by our very limited scope of review in contempt cases. If the trial court’s order is supported by any evidence, then we must affirm. Uhls v. Uhls, 551 So.2d 1065 (Ala.Civ.App.1989).
The wife’s request for an attorney’s fee for representation on appeal is granted in the amount of $500.
*1351This case is due to be affirmed.
AFFIRMED.
THIGPEN and RUSSELL, JJ., concur.